DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (claims 48-50) in the reply filed on 8/30/2022 is acknowledged.
	Claims 1-47 and 49 have been canceled, claims 51-68 are newly added, and claims 48 and 50-68 have been considered on the merits. 
Claim Objections
Claim 48 is objected to because of the following informalities:  
Claim 48 discloses “for treating cancer” in line 1. It would be more appropriate with an article “a”: “for treating a cancer”.
Claim 48 utilizes the terms “hematopoietic” and “haematopoietic”. While both terms are proper, it would be more appropriate to use a single spelling of the term consistently.  
Claim 48 discloses the step (a) admixing granulocytes with a cancer cell line. It is more appropriate to use “cancer cells from a cancer cell line” instead of “a cancer cell line.”
Claims 52 and 56 disclose the term “a N. bands” in line 3. It appears to be “N. Band cells” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 56 and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 52 and 56 disclose the terms “N. promyelocytes”, “N. myelocytes”, “N. metamyelocytes”, and “a N. bands.” There is no disclosure what these terms intend to point out. While “N.” appears to be “neutrophilic” as these are a myeloid lineage cells, but without clearly defining the terms, it is considered indefinite. 
The term “a N. bands” is not clear what it is intended to point out. As indicated in the claim objection, it appears “N. Band cells”. However, the instant term is not clear what it is. Clarification is required. 
Claim 61 discloses “pancreatic cancer cells.” It is not clear if this term intends to refer “pancreatic ductal adenocarcinoma cell line” in claim 60 or it is different from it. Clarification is required. 
Claims 62-64 disclose the steps of measuring cell surface charge, concentration and/or density of granulocytes or the hematopoietic cells. It is not clear if these steps are carried out before the granulocytes are analyzed for cancer-killing of step (c) in claim 48 or after the selection/obtaining of the hematopoietic cells. Furthermore, it is not clear if these steps are involved in obtaining hematopoietic cells in step (d) of claim 48. In other words, are the hematopoietic cells administered selected based on cancer killing activity AND the positively charged granulocytes/hematopoietic cells? Or these limitations of claims 62-64 are characteristics of the hematopoietic cells obtained from the step (d) of claim 48. Clarification is required.  
Claims 62-64 disclose “granulocytes,” and claim 48 discloses granulocytes step (a) before the selection/CKA analysis. Thus, the “granulocytes” referred by claims 62-64 are any granulocyte with or without the claimed CKA killing at least 5% cancer cell. If so, claim 63 discloses any granulocytes would have the claimed characteristics. This is contradictory as the control granulocytes would not. Clarification is required. 
Claim 63 discloses “an otherwise identical control sample” in line 5. It is not clear what the “otherwise identical” intends to point out. It is not clear what the control sample is. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51, 54, 56-57 and 65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
(1) Claim 54 is dependent on claim 51 which discloses that the hematopoietic cells obtainable in step (d) are induced pluripotent stem cell. As claim 48 discloses that the hematopoietic cells obtained by the method (including step (d)) are administered for the method, the hematopoietic cells being administered would be induced pluripotent stem cells in claim 51. Claim 54 repeats the same limitation of Claim 51 without further limiting the subject matter.
 (2) Claims 56-57 are dependent on claim 55, and claim 55 discloses hematopoietic stem cells as the hematopoietic cells, and the hematopoietic stem cells are administered. However, claims 56-57 disclose that the hematopoietic cells administered are progenitor cells, which are not hematopoietic stem cells. As claim 48 utilizes the term “hematopoietic cells” for administration and in step (d), they are considered the same. In other words, the hematopoietic cells obtained from the step (d) would be administered in the method. Since there is no additional step of differentiating the hematopoietic stem cells of claim 55, claims 56-57 do not further limit claim 55. 
(3) Claim 65 discloses that claim 48 further comprising differentiating the hematopoietic cells in to granulocytes before administering. Claim 48 requires that the administration step is with hematopoietic cells, and by the definition given in the specification, the hematopoietic cells to be administered are the cells capable of differentiating into granulocytes, not the granulocytes per se. Thus, the step of claim 65 does not further limit the limitations of claim 48.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description Rejection
Claims 51 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose that the hematopoietic cells administered as well as obtainable from the step (d) of claim 48 are induced pluripotent stem cells. According to the instant specification, the term “haematopoietic cell” as used herein refers to a cell that is capable of differentiating into a granulocyte (preferably a neutrophil). The term “haematopoietic cell” thus encompasses a haematopoietic stem cell, as well as a precursor cell (e.g. differentiated from a haematopoietic stem cell), wherein said precursor cell is capable of differentiating into a granulocyte (preferably a neutrophil). At the same time, the specification discloses that the “haematopoietic cell” is an induced pluripotent stem cell (iPSC) (para. [0164] of PGPub). 
The instant specification does not provide sufficient written description with regard to the administering “induced pluripotent stem cell” as “hematopoietic cell” utilized in the method of treating cancer in a subject. The specification merely discloses differentiation of iPSCs into neutrophils in vitro. There is no disclosure what would be the therapeutically effective amount of iPSCs to achieve any therapeutic effect as claimed. All the disclosure of the specification is directed to in vitro differentiated granulocytes for treating cancer. Furthermore, there is no predictability in treating a cancer by direct administration of iPSCs to a subject with cancer as it is not known in the art whether iPSCs directly administered would be able to produce any therapeutic effect to treat a cancer or any evidence in the instant specification that iPSCs would be successfully differentiated to granulocytes in vivo to produce any therapeutic outcome, particularly when iPSCs would form teratoma and capable of producing all three germ-layers not limiting to a specific lineage producing cancer-killing cells. For inventions in unpredictable technologies, more evidence is required to show possession.
The specification merely states that iPSCs as one example of hematopoietic cells by the definition given in the specification. There is no other description that the inventor had possession of the claimed invention.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

New Matter Rejection
Claims 52-53 and 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
(1) Claims 52-53 disclose that the hematopoietic cells being administered are myeloid progenitor cells, myeloblasts, neutrophilic promyelocytes, etc. or hematopoietic stem or precursor cells. The claims are dependent on claim 51 which requires the hematopoietic cell obtained in step (d) of claim 48 are iPSCs. As discussed above, the hematopoietic cells obtained from the step (d) and the hematopoietic cells being administered are the same according to claim 48. However, even if the hematopoietic cells from step (d) are considered different from the hematopoietic cells administered as claimed, assuming that the iPSCs obtained from the step (d) are differentiated into HSCPs or common myeloid progenitors, precursors, promyelocytes, etc., the instant specification does not provide sufficient support that the common myeloid progenitor cells, or hematopoietic stem or progenitor cells are derived from iPSCs. The instant specification provides that the hematopoietic cells can be iPSCs but there is no disclosure of differentiating iPSCs in vitro into HSCs or other progenitor/precursors of myeloid lineage. 
Therefore, the new claims 52-53 presented in the instant amendment introduce new matter to the originally filed application.
(2) Claims 62-64 disclose “hematopoietic cells” being measured for the surface charge, concentration of positive charged cells, and/or density, and the density being at least 1.077 g/ml. According to the instant specification, the surface charge and the cell density of the claims are directed to granulocytes or the hematopoietic cells that differentiate to form granulocytes, and the granulocytes are characterized by a surface potential; a density of at least 1.077 g/ml and the ability to kill cancer cells. As iPSC or HSCs, or any other progenitors/precursors of granulocytes/neutrophils are not disclosed to possess cancer-killing activity, these features disclosed in the specification (paras. [0204]-[0230]) would belong to granulocytes not the hematopoietic cells, which is defined as cells capable of differentiating into granulocytes. Therefore, these new claims introduce new matter to the instant application.

In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

Scope of enablement Rejection
Claims 63-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring the surface charge or the cell density and the cell density being at least 1.077 g/ml, does not reasonably provide enablement for measuring the surface charge and the concentration of the granulocytes or the hematopoietic cells having positive cell surface charge, and measuring the cell surface charge by contacting the cells with a negatively charged nanoprobe or nanoparticle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
	Claims 63-64 disclose that the granulocytes or the hematopoietic cells have the concentrations of the cells having a positive cell surface charge greater than the concentrations of granulocytes or hematopoietic cells in an otherwise identical control sample; and the measuring the surface charge is by contacting the cells with a negatively charged nanoprobe or nanoparticle.
	As discussed above, it is not clear what the control sample is. Without knowing what the control sample is, it is impossible to compare and obtain the granulocytes or hematopoietic cells having concentrations of cells having positive cell surface charge as claimed.
	Furthermore, it is known in the art that granulocytes are negatively charged according to Lichtman et al. (1972, Blood). Lichtman et al. measured the surface charge of mature and immature granulocytes and both mature and immature granulocytes are negatively charged (Fig. 2). 
	Gallin (1980, J. Clin. Invest.) teaches that neutrophils are negatively charged and the surface charge changes upon a treatment with secretagogues (Fig. 1-2).
	The instant specification discloses the value of electrophoretic mobility being at least 1.0, 1.25, 1.5, 1.75 or 2.0 m*cm/vol*sec (para. [0014], for example), and both Lichtman et al. and Gallin teaches electrophoretic mobility of granulocytes is around 1.9 m/s/V/cm (Fig. 1 of Gallin) or around 2.0 m/s/V/cm for immature granulocytes and around 1.5 m/s/V/cm for mature granulocytes (Fig. 2 of Lichtman et al.). Considering the unit of electrophoretic mobility of the instant specification and the cited references are identical (i.e. m/s per V/cm is the same as m*cm/s*V), the value of the instant specification indicates that the granulocytes are negatively charged. 
	There is no indication that granulocytes are positively charged as claimed in the art. As the granulocytes are inherently negatively charged, the method step of contacting the granulocytes with a negatively charged nanoprobe or nanoparticle is not expected to select or measure the surface charge of the granulocytes.
	The instant specification merely stated a theory that the inventor believes with regard to the surface charge of granulocytes or hematopoietic cells and their cancer killing activity (para. [0279] of PGPub) without any evidence or support, or any embodiment showing the selection of granulocytes by using negatively charged nanoprobes or nanoparticles to figure out the concentration of cells having positively charged granulocytes compared to a control.
	In the absence of any working embodiment with regard to the electrophoretic mobility and the granulocytes or hematopoietic cells being positively charged, and the evidence in the art showing that the granulocytes are negatively charged, it is highly unpredictable that any granulocytes or hematopoietic cells is positively charged, and are be able to measuring using negatively charged nanoprobes or nanoparticles without undue experimentations.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 48, 50-61 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2008/0089875; IDS ref.) in view of Porrata et al. (WO2002/38189), Lim et al. (2013, Stem Cell Research & Therapy) and Lachmann et al. (2015, Stem Cell Reports), and Yan et al. (2014, OncoImmunology; IDS ref.) and as evidenced by Kyriazis et al. (1982, Am J Pathol).
	Regarding claim 48, 58-59, Cui et al. teach a method of treating cancer by administering white blood cells that are preselected in vitro to kill cancer cells, and the white blood cells include granulocytes such as neutrophils (Abstract; paras. [0005], [0014], [0022]). Cui et al. teach that the cancer killing activity (CKA) of WBCs from healthy human is in a range between 40% to 60%, and the WBCs in the people with exceptional activity (at 70-90% level or better) may be therapeutic effect when adoptively transferred to cancer patients (para. [0035]). Thus, one skilled in the art would preselect WBCs with cancer-killing activity in a range between 70-90%, which would meet the claimed at least 5%. Cui et al. teach in vitro CKA assay (Example 2) using WBCs from human blood from a subject mixed with HeLa cells, target cancer cell line, and incubated for 24 hours (para. [0039]). 
	Regarding the term “hematopoietic cells” in claim 48, the instant specification defines the term as “cells that are capable of differentiating into a granulocyte (preferably a neutrophil) (para. [0164] of PGPub). Thus, the scope of “hematopoietic cells” in claim 48 is cells capable of differentiating into a granulocyte (i.e. any stem, progenitor, precursor to differentiate into granulocyte; RE: claims 55 and 57). 
Claim 55 and 57 limits the hematopoietic cells obtained from the step (d) of claim 48 are HSCs. Cui et al. do not particularly teach the limitation.
	Porrata et al. teach hematopoietic stem cell (HSC) transplantation for cancer therapy as HSCs would be inherently differentiated into hematopoietic lineages (see Abstract).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use HSCs taught by Porrata et al. in the method of Cui et al. A person of ordinary skill in the art would have motivated to use HSCs as they are differentiated into cells of hematopoietic lineages in vivo and Porrata et al. teach that HSCs can be used for cancer therapy. Thus, one skilled in the art would try HSCs obtained from the donor whose granulocytes have cancer killing activity as taught by Cui et al. with a reasonable expectation of success.
Regarding claim 56 directed to the hematopoietic cells administered being myeloid progenitors or precursors, as claim 56 is dependent on claim 55, the hematopoietic cells administered are differentiated from HSCs. As discussed above, Porrata et al. teach the use of HSCs for cancer therapy. Since granulocytes of Cui et al. for cancer killing activity are derived from HSCs, one skilled in the art would recognize that HSCs would be the source of generating cells in myeloid lineages including those cells listed in claim 56. Thus, it would have been obvious to a person skilled in the art to use myeloid progenitor or precursors derived from HSCs as the source of granulocytes in the method of treating a cancer taught by Cui et al. in view of Porrata et al. with a reasonable expectation of success. In fact, Lim et al. show that HSCs in vivo as well as HSCs derived from ESCs or iPSCs in vitro would be differentiated into various stages of hematopoietic lineage cells (e.g. HPC) into mature hematopoietic cells (see Fig. 1). Thus, there is a reasonable expectation of success in using precursor or progenitor cells in hematopoietic lineage derived from HSCs to obtain granulocytes in vivo upon the administration of the progenitor or precursor cells in the method of Cui et al. to treat a cancer.
Regarding claims 51-54, they are interpreted as the hematopoietic cells obtained from the step (d) of claim 48 being induced pluripotent stem cells (iPSCs); the hematopoietic cells administered being common myeloid progenitor cells, induced pluripotent stem cells, or hematopoietic stem cells. It is understood that common myeloid progenitor cells and precursors of claim 52 or HSCs of claim 53 would be differentiated from iPSCs as they are dependent on claim 51.
	Lim et al. teach that hematopoietic cells can be differentiated from embryonic and induced pluripotent stem cells (see entire document). Lim et al. teach that iPS cells can be differentiated into hematopoietic stem cells (HSCs) which can be further differentiated into hematopoietic cells comprising any of lymphoid and myeloid lineage cells (see Fig. 1).
	Lachmann et al. teach that human iPSCs are differentiated into granulocytes, and the differentiation displayed all stages of terminal granulocyte maturation, ranging from the promyelocyte to the segmented-cell stage (p.293, 1st col., 2nd para).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use iPSCs, HSCs, progenitor cells in myeloid lineage, or granulocytes differentiated from iPSCs generated from the cells preselected with cancer-killing activity in a range between 70-90% for the method of Cui et al. A person of ordinary skill in the art would have motivated to generate iPSCs as iPSCs would be differentiated into desired lineage to produce cancer-killing cells, i.e. granulocytes in vivo, and it is also known in the art that large-scale hematopoietic cells can be produced from iPSCs as taught by Lachmann et al. As HSCs, hematopoietic progenitor cells, and mature hematopoietic cells including granulocytes can be derived from iPSCs as taught by Lim et al. and Lachmann et al., one skilled in the art would generate iPSCs from the preselected donor cell, and use the stem cells, progenitor cells and/or granulocytes (e.g. neutrophils) for the method of treating cancer taught by Cui et al. in view of Porrata et al.  Furthermore, one skilled in the art would recognize that obtaining large-scale production of cancer killing cells in vitro would be beneficial for the method of Cui et al. in view of Porrata et al. with a reasonable expectation of success.
	Claims 65-66 are interpreted that the hematopoietic cells are differentiated into granulocytes; and the hematopoietic cells are in culture. As the above combined teachings of the cited references include differentiation of the stem, progenitor, or precursor cells to granulocytes in vitro, they would be required to grow the cells in vitro culture condition. Thus, the combined teachings of Cui et al. in view of Porrata et al., Lim et al. and Lachmann et al. would meet the limitations of claims 65-66. 
	Regarding claim 50, Cui et al. teach that the cancer being treated includes lung, colon, liver, prostate, etc. (para. [0017], [0019]).
	Regarding claim 59, HeLa cells of Cui et al. are well known in the art as human cervical cancer cell line (see Yan et al. p.2, Results).
	Regarding claim 60 directed to a pancreatic ductal adenocarcinoma cell line, Cui et al. in view of Porrata et al., Lim et al. and Lachmann et al. do not teach the limitation. 
	Yan et al. teach Capan-1 used as cancer cell lines along with Hela for CKA of neutrophils (p.2, Results). Capan-1 is known to be human pancreatic ductal adenocarcinoma cell line according to Kyriazis et al. (see Abstract).
	Regarding claim 61 directed to the ratio of granulocytes to pancreatic cancer cells being 10:1, “pancreatic cancer cells” is interpreted as a pancreatic ductal adenocarcinoma cell line. Cui et al. teach the ratio between effector-to-target cell ratios including 10:1 (see Fig. 2B). Thus, it would have been obvious to a person skilled in the art to use the ratio of 10:1 for effector cell (i.e. WBC; granulocyte) to target cells (e.g. Capan-1) taught by the method of Cui et al. in view of Porrata et al., Lim et al., Lachman et al. and Yan et al. with a reasonable expectation of success. 
	Regarding claim 67, Cui et al. teach that the subject may be administered a white blood cell growth factor concurrently with the administration of the white blood cells, and the white blood cell growth factor includes G-CSF (para. [0031]). Furthermore, Porrata et al. teach the hematopoietic growth factors such as GM-CSF, G-CSF, Flt-3 ligand, etc. are administered for the method of treating cancer (p.9, line 31 thru p.10, line 5). Thus, it would have been obvious to a person skilled in the art to use hematopoietic growth factors for the method of administering HSCs as a hematopoietic cell with a reasonable expectation of success.
	Regarding claim 68, Cui et al. teach the white blood cells for CKA is from a human donor (para. [0019]), and WBCs are derived from the blood (para. [0038]). Furthermore, it is extremely well known that HSCs can be isolated from a blood sample, and Porrata et al. teach that hematopoietic stem cells are obtained from peripheral blood (PB) (p.8, lines 21-22). 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	 Claim(s) 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. in view of Porrata et al., Lim et al., Lachmann et al. and Yan et al. as applied to claims 48, 50-61 and 65-68 above, and further in view of Boyum (1976, Scand. J. Immunol.).
	Regarding claims 62-63 directed to a step of measuring cell density of granulocytes, and the cell density of at least 1.077 g/ml, Cui et al. in view of Yan et al. do not teach the limitation.
	It is well known in the art that the granulocytes can be isolated from the blood by gradient density centrifugation, and the granulocytes have density at 1.077 g/ml according to Boyum (see entire document).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to isolate granulocytes for the method of Cui et al. in view of Yan et al. by using the density of 1.077 g/ml with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 50-63 and 65-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-50, 52-56, 58-59, 61-62 and 68-71 of copending Application No. 16/345,366 in view of Lim et al. (supra), Lachmann et al. (supra) and Boyum (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘366 application disclose a method of making a cancer cell killing formulation comprising hematopoietic stem and/or precursor cells from a donor that produces granulocytes with the ability to kill cancer cells, and the hematopoietic stem and/or precursor cells of the ‘366 application would meet the hematopoietic cells of the instant application. As the formation of the ‘366 application is for cancer killing, it would have been obvious to a person skilled in the art to use the cancer cell killing formation for treating a cancer. Regarding the induced pluripotent stem cells of the instant application, the claims of the ‘366 do not particularly teach the hematopoietic stem and/or precursor cells are iPSCs. However, it is known in the art that iPSCs can be differentiated into HSCs as well as precursors of myeloid cell lineage to the mature granulocytes according to Lim et al. and Lachmann et al. (see above), it would have been obvious to a person skilled in the art to use iPSCs or iPSCs to differentiated into HSCs, myeloid lineage cells, and/or granulocytes in the method of formulating cancer cell killing formulation and subsequently treating a cancer.
Regarding the limitation directed to the measuring cell density of granulocytes, and the cell density being at least 1.077 g/ml, Boyum teaches that the granulocytes can be isolated from the blood by gradient density centrifugation, and the granulocytes have density at 1.077 g/ml. 
Thus, the claims of the ‘366 application in view of Lim et al., Lachmann et al. and Boyum render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
It is noted that claim 64 is not rejected under art rejection as the claim is rejected under 35 USC §112, enablement rejection. Claim 64 is dependent on claim 62. The above claim rejection on claim 62 is based on the alternative interpretation of the claim (i.e. directed to the measuring cell density). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631